DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-layered spiral wire wound in a PCB circuit board in claim 3, metal oxide semiconductor field effect transistor of claim 5, CPLD logic device, clock chip, reset chip, and JTAG program configuration interface of claim 6, timing control unit and data transmission control unit of claim 7, Hilbert transformer electrically connected to the dynamic magnetic field detection module of claim 8, and low noise amplifiers and low pass filter of claim 9   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, it is suggested the phrase “the dynamic magnetic field excitation coil” read --the  magnetic field excitation coil-- in order to use terminology consistent with claim 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dynamic magnetic field detection module configured to acquire magnetic signal, master controller module…configured to control working timing in claim 1, and timing control unit and data transmission control unit…configured to sending timing of acquiring data to the communication module and to drive the communication module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “timing control unit and the data transmission control unit …are configured to send timing of acquiring data to the communication module and to drive the communication module” and is considered to invoke 35 USC 112(f) as indicated above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed structure.  In particular, the specification does not describe structure to perform the claimed functions.  As would be recognized by those of ordinary skill in the art, the functions of “sending timing” and “drive the communication module” can be performed in any number of ways in hardware, software, or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure to perform these limitations.  Therefore the claim is rendered indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 invokes 35 USC 112(f) in view of the claim interpretation above.  The claim must be interpreted to cover the corresponding structure, materials, or acts described in the specification for performing each entire claimed function (i.e. send timing of acquired data and drive the communication module) and “equivalents thereof.”  In this instance, the structure performing these functions is not described.  The timing control unit and the data transmission control unit appear to be elements within a CPLD programmable logic device, however, the specification does not provide a disclosure of the corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including what the associated structure or programming required to for the claimed units to perform the claimed functions.  
The specification only describes a “CPLD” which is understood to be a complex programmable logic device.   There is no description of the units associated with the CPLD or the programming of the CPLD required to support the claimed functions.  The specification does not indicate that the inventors had possession of the details of hardware or software that would implement the functions as claimed.  The specification appears to be silent as to how the inventor has chosen to perform these functions.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English machine translation of Lin CN 2742436 (Lin). 
Regarding claim 1, Lin teaches a dynamic magnetic field detection probe, comprising:
a dynamic magnetic field detection module, configured to acquire a magnetic signal (see Fig. 4 – array of magnetic field detecting coils 31);
a master controller module, electrically connected to the dynamic magnetic field detection module and configured to control working timing of the dynamic magnetic field detection module (see Fig. 4 and translation pg. 4, last paragraph to pg. 5 first paragraph – computer 35, output of computer system 35 is switch array control signal output provided to switch unit array 32 to control the timing of the switch array 32 and thus the coil array 31); and
a communication module, connected to the master controller module through communication, wherein the master controller module transmits acquired data to the communication module (see Fig. 4 – computer 35 communicates with display 36 to display results of analyzed signals.  See translation pg. 4, last paragraph to pg. 5 first paragraph).
Regarding claim 11, Lin teaches (Fig. 4) an array control method, comprising:
providing a plurality of magnetic field detection probes of any one of claims 1-10 (see Fig. 4 for probe array 31.  See claim 1 above); and
controlling the magnetic field detection probes via a sequential control array by a sequential control method through a control system (see Fig. 4 – computer 35 controls the detection of the field by the array through use of the switch 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Lin CN 2742436 (Lin) in view of English machine translation of Xiong et al. CN 104820015 (Xiong).
Regarding claim 2, Lin teaches (Fig. 4) the dynamic magnetic field detection probe according to claim 1, and describes in the translation pg. 2, 2nd paragraph that the vortex magnetic field detecting technology utilizes high frequency signal pulses.  However, Lin does not explicitly teach wherein, the dynamic magnetic field detection module comprises a magnetic field excitation coil and a differential receiving coil;
wherein the magnetic field excitation coil conducts a pulse current, and the differential receiving coil receives a magnetic field signal at a falling edge of the pulse current.
Xiong teaches the dynamic magnetic field detection module comprises a magnetic field excitation coil and a differential receiving coil (see Fig. 3 – excitation coil 303 and detection coils 301-302);
wherein the magnetic field excitation coil conducts a pulse current (see translation pg. 2, line17-18 – square wave signal to excitation coil probe, also see Fig. 5), and the differential receiving coil receives a magnetic field signal at a falling edge of the pulse current (see Fig. 5 – detection at falling edge of pulse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coils as taught by Lin to have excitation coil and differential detection coil to receive magnetic field signal at the falling edge of the pulse as taught by Xiong as not more than predictable use of prior art elements according to established functions.  Xiong teaches a vortex method with respect to defect detection and therefore one would utilize this method for identification of flaws.  
Regarding claim 3, Lin teaches the dynamic magnetic field detection probe according to claim 2, wherein,
the dynamic magnetic field excitation coil comprises a multi-layered spiral wire wound in a PCB circuit board (see translation pg. 2, last paragraph – pg. 3, line 2 – magnetic field detector formed from printed coils on multi-layer flexible circuit board); and
the differential receiving coil comprises forward and backward differential multi-layered spiral wires wound in a PCB circuit board (see translation pg. 2, last paragraph – pg. 3, line 2 – detecting body in two adjacent flexible circuit board of spiral printing coil are of opposite spiral directions).
Regarding claim 4, Lin teaches the dynamic magnetic field detection probe according to claim 2, wherein the dynamic magnetic field detection module utilizes high frequency signal pulses (see translation pg. 2, 2nd paragraph).  
Lin does not explicitly teach a high frequency pulse current generator, and the high frequency pulse current generator is electrically connected to the magnetic field excitation coil, so that the magnetic field excitation coil conducts the high frequency pulse current.
Xiong teaches a high frequency pulse current generator, and the high frequency pulse current generator is electrically connected to the magnetic field excitation coil, so that the magnetic field excitation coil conducts the high frequency pulse current (see Fig. 2 – high frequency square wave generator for providing square wave signal to excitation coil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for generating the high frequency signal as taught by Lin to include a high frequency pulse current generator as taught by Xiong as being not more than a predictable way to generate the required high frequency signal. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Lin CN 2742436 (Lin) in view of English machine translation of Xiong et al. CN 104820015 (Xiong) and in further view of Kim et al. US 2006/0221529 (Kim).
Regarding claim 5, Lin in view of Xiong teaches the dynamic magnetic field detection probe according to claim 4, but does not teach wherein the high frequency pulse current generator comprises a metal-oxide-semiconductor field-effect transistor which is configured to generate the high frequency pulse current.
Kim teaches (Fig. 2) the high frequency pulse current generator comprises a metal-oxide-semiconductor field-effect transistor which is configured to generate the high frequency pulse current (see Fig. 2 – high frequency current generator 132 includes power MOSFET transistors TR1 and TR2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high frequency current generator taught by Lin in view of Xiong to utilize metal oxide semiconductor field effect transistors as taught by Kim as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to generate an AC signal by switching the transistors on and off as taught by Kim (see para [0038]) to achieve desired speeds.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Lin CN 2742436 (Lin) in view of DeMeo et al. US 2004/0103341 (DeMeo).
Regarding claim 6, Lin teaches the dynamic magnetic field detection probe according to claim 1, but does not explicitly teach wherein the master controller module comprises a CPLD programmable logic device, a clock chip, a reset chip, and a JTAG program configuration interface; the clock chip, the reset chip, and the JTAG program configuration interface are electrically connected to the CPLD programmable logic device respectively.
DeMeo teaches the master controller module comprises a CPLD programmable logic device, a clock chip, a reset chip, and a JTAG program configuration interface; the clock chip, the reset chip, and the JTAG program configuration interface are electrically connected to the CPLD programmable logic device respectively (see para [0019] – computers contain JTAG configuration, including test clock, and test rest.   CPLDs are recited as included in JTAG chain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Lin to include a CPLD programmable logic device, clock chip, reset chip, and JTAG program as taught by DeMeo in order to allow access for technicians as taught by DeMeo in para [0019].
Regarding claim 7, Lin teaches the dynamic magnetic field detection probe according to claim 6, wherein the CPLD programmable logic device comprises a timing control unit and a data transmission control unit (see Fig. 4 – programming of computer 35 controls signal to switch 32 to control timing and programming related to display 36 to control display);
the timing control unit and the data transmission control unit are electrically connected to the communication module, and are configured to send timing of acquiring data to the communication module and to drive the communication module (see Fig. 4 – computer 35 includes program and hardware to send signal to switch 32 to control timing and to control communication to display 36).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Lin CN 2742436 (Lin) in view of Kuckes et al US 2003/0085059 (Kuckes).
Regarding claim 8, Lin teaches the dynamic magnetic field detection probe according to claim 1, but does not teach wherein the dynamic magnetic field detection probe further comprises a Hilbert transform module; the Hilbert transform module comprises a Hilbert transformer electrically connected to the dynamic magnetic field detection module, and is configured to perform a Hilbert transform on the magnetic signal.
Kuckes teaches the dynamic magnetic field detection probe further comprises a Hilbert transform module (see para [0057] – Hilbert transform used to generate in phase and quadrature functions);
 the Hilbert transform module comprises a Hilbert transformer electrically connected to the dynamic magnetic field detection module, and is configured to perform a Hilbert transform on the magnetic signal (see para [0055-0057] – Hilbert transformers used in the analysis of measured magnetic fields).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lin to include Hilbert transform module as taught by Kuckes as not more than predictable use of prior art elements according to established functions.  Kuckes demonstrates the Hilbert transform is a useful method of analyzing high frequency signals to improve signal to noise ratios.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Lin CN 2742436 (Lin) in view of Kuckes et al US 2003/0085059 (Kuckes) in view of Sonobe US 4,908,722 (Sonobe) and in further view of Stoop et al. US 2008/0197833 (Stoop).
Regarding claim 9, Lin in view of Kuckes teaches the dynamic magnetic field detection probe according to claim 8, but does not teach wherein the Hilbert transform module further comprises:
a first low-noise amplifier provided between the Hilbert transformer and the dynamic magnetic field detection module;
a second low-noise amplifier connected to a signal output terminal of the Hilbert transformer; and
a low-pass filter provided between the Hilbert transformer and the second low-noise amplifier.
Sonobe teaches a first low-noise amplifier (see Fig. 1 – amplifier 5) provided between the Hilbert transformer (see Fig. 1- Hilbert filter 7) and the dynamic magnetic field detection module (magnetic head 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lin in view of Kuckes to utilize an amplifier before the Hilbert filter a taught by Sonobe in order to amplify small signals to improve the filter response. 
Lin in view of Kuckes in view of Sonobe does not teach a second low-noise amplifier connected to a signal output terminal of the Hilbert transformer; and
a low-pass filter provided between the Hilbert transformer and the second low-noise amplifier.
Stoop teaches (Fig. 1) a second low-noise amplifier connected to a signal output terminal of the Hilbert transformer (see Fig. 1 amplifier 100b); and
a low-pass filter provided between the Hilbert transformer and the second low-noise amplifier (see Fig. 1 – filter modules 200a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lin in view of Kuckes in view of Sonobe to include a second amplifier and a low pass filter as taught by Stoop as not more than predictable use of prior art elements according to established functions.  Amplifying and filtering are known elements in signal processing for improving signal to noise ratios. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Lin CN 2742436 (Lin) in view of Tada et al. US 2018/0217097 (Tada). 
Regarding claim 10, Lin teaches the dynamic magnetic field detection probe according to claim 1, but does not teach wherein the dynamic magnetic field detection probe further comprises a magnetic flux leakage detection device electrically connected to the master controller module; the magnetic flux leakage detection device is a multi-channel Hall chip array; Hall chips in each channel comprise three Hall chips arranged vertically in an X axis, a Y axis, and a Z axis, and are configured to detect spatial magnetic leakage signals.
Tada teaches a magnetic flux leakage detection device electrically connected to the master controller module (see Fig. 4 – Hall elements 11 connected to detecting section 40); the magnetic flux leakage detection device is a multi-channel Hall chip array (see Fig. 2 – array of Hall chips 11); Hall chips in each channel comprise three Hall chips arranged vertically in an X axis, a Y axis, and a Z axis, and are configured to detect spatial magnetic leakage signals (see Fig. 2 – Hall elements 11 arranged in x, y, and z axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lin to further include multi-channel Hall chip array as taught by Tada in order to evaluate thinning in magnetic pipe as taught by Tada (see para [0149]).  Tada teaches in Fig. 4 the use of both the eddy current coils and the Hall effect sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868